— Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner, dated January 8, 1975, which, after a statutory fair hearing, denied petitioner’s request for a special grant of public assistance. Determination confirmed and petition dismissed on the merits, without costs. Upon moving from an unfurnished one-bedroom apartment to an unfurnished three-bedroom apartment, petitioner sought a supplemental or emergency grant for the purchase of furniture. Emergency assistance pursuant to section 350-j of the Social Services Law has been limited to sudden and unanticipated occurrences causing destitution; such a grant is unavailable in the present situation (see Baumes v Lavine, 38 NY2d 296). Subdivision 6 of section 131-a of the Social Services Law and 18 NYCRR 352.7, which provide for supplemental grants for the purchase of furniture, contemplate the establishment of a home where none previously existed. In our opinion, such supplementary assistance is not available in the present case, where petitioner moved into her present apartment with furniture, some of which she chose to discard. Gulotta, P. J., Rabin, Hopkins, Martuscello and Cohalan, JJ., concur.